—Order, Supreme Court, New York County (Ira Gammerman, J.), entered August 20, 1999, which, inter alia, granted *322plaintiffs motion for an installment payment order pursuant to CPLR 5226 to the extent of directing defendant to make monthly payments of $2,000, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered April 3, 2000, which, inter alia, adjudged defendant in contempt of court for having failed to make the payments due under the installment payment order, unanimously dismissed, without costs.
The court properly entered the installment payment order against defendant pursuant to CPLR 5226. Service of the order to show cause pursuant to which the installment payment order was sought was properly effectuated in accordance with the court’s directive therein that defendant be served through his attorney, since it was obvious that service upon defendant himself would be impracticable (see, CPLR 5226, 308 [5]). As conceded at oral argument, the issues relating to the order of contempt have been rendered academic. Concur — Andrias, J. P., Ellerin, Rubin, Saxe and Friedman, JJ.